Case 8:19-cv-00734-VMC-AEP Document 34 Filed 07/17/19 Page 1 of 1 PageID 207




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 ELIANA COLON-PENA

         Plaintiff,

 v.                                                    CASE NO.: 8:19-cv-00734-VMC-AEP

 TARGET CORPORATION

         Defendant.

                               NOTICE OF PENDING SETTLEMENT

        PLAINTIFF, ELIANA COLON-PENA, by and through her undersigned counsel, hereby submits

this Notice of Pending Settlement and states that Plaintiff, ELIANA COLON-PENA, and Defendant,

TARGET CORPORATION, have reached a settlement with regard to this case and are presently drafting,

finalizing, and executing the settlement and dismissal documents. Upon execution of same, the parties

will file the appropriate dismissal documents with the Court.


                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on July 17, 2019, a true and correct copy of the foregoing was filed

with the Clerk of the Court and served on the parties of record using the CM/ECF system.

                                                   Respectfully submitted,

                                                 /s/Heather H. Jones
                                                 Heather H. Jones, Esq.
                                                 Florida Bar No. 0118974
                                                 William “Billy” Peerce Howard, Esq.
                                                 Florida Bar No. 0103330
                                                 THE CONSUMER PROTECTION FIRM, PLLC
                                                 4030 Henderson Blvd.
                                                 Tampa, FL 33629
                                                 Telephone: (813) 500-1500, ext. 205
                                                 Facsimile: (813) 435-2369
                                                 Heather@TheConsumerProtectionFirm.com
                                                 Billy@TheConsumerProtectionFirm.com
                                                 Attorney for Plaintiff
